Citation Nr: 0527620	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-37 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability other than 
post-traumatic stress disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1976 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two determinations of the Department 
of Veterans Affairs Regional Office (RO) in Indianapolis, 
Indiana.  Specifically, by a March 2003 rating action, the RO 
denied service connection for post-traumatic stress disorder 
(PTSD).  Subsequently, in January 2004, the RO notified the 
veteran of a decision made with regard to his petition to 
reopen his previously denied claim for service connection for 
a psychiatric disorder (other than PTSD) and of the fact that 
he would be notified of the claims processing procedure 
(concerning this additional claim) in a separate letter.  


REMAND

In the substantive appeal which was received at the RO in 
October 2004 in the present case, the veteran requested 
personal hearings at the RO before a local hearing officer 
and before a Veterans Law Judge (VLJ).  Subsequently, in a 
letter dated in February 2005, the RO acknowledged the 
veteran's request for a personal hearing at the RO before a 
VLJ and informed the veteran that, due to the high volume of 
requests for such hearings, the RO could not provide him with 
a specific estimate of the time when his requested hearing 
would be available.  Consequently, the RO accorded the 
veteran an opportunity to choose a personal hearing before a 
VLJ in Washington, D.C. or before a local hearing officer at 
the RO (rather than before a VLJ at the RO) or to withdraw 
his hearing request.  Additionally, the RO notified the 
veteran that his name would remain on the list of veterans 
who had asked for a personal hearing before a VLJ at the RO, 
unless he responded otherwise.  

Further review of the claims folder indicates that, in June 
2005, the veteran presented testimony before a local hearing 
officer at the RO.  Importantly, however, the veteran has not 
been given the opportunity to present testimony before a VLJ 
at the RO.  In this regard, the Board notes that the veteran 
did not respond to the RO's February 2005 letter.  In fact, 
at no time during the current appeal has the veteran 
withdrawn his request for a personal hearing before a VLJ at 
the RO.  Because the Board may not proceed with an 
adjudication of the issues on appeal without affording the 
veteran an opportunity to present testimony at the requested 
hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700(a) (2004).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
personal hearing at the RO before a VLJ.  
All correspondence pertaining to this 
matter should be associated with the 
claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

 
 
 
 


